Citation Nr: 1230888	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-43 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to December 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).


FINDING OF FACT

The Veteran's anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder (PTSD), has been manifested by anger, irritability, sleeping disturbance with recurring nightmares, intrusive thoughts and memories triggered by trauma-related stimuli, hypervigilance, exaggerated startle response, very mild short-term memory difficulty, avoidance behaviors, and emotional numbness or feeling distant from others.  Objectively, the Veteran was appropriately dressed and groomed with good personal hygiene, alert, fully oriented and cooperative, and maintained eye contact.  He exhibited appropriate behaviors; normal speech and psychomotor activities; good, stressed, stable or generally calm mood; appropriate, anxious, full, or euthymic affect; linear and logical thought process; adequate attention and concentration; intact abstract thinking, judgment and insight; and thought content without any evidence of suicidal or homicidal ideation, perceptual disturbances, psychosis, delusions or hallucinations.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no more, for anxiety disorder, not otherwise specified, with features of PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected anxiety disorder, not otherwise specified, with features of PTSD, arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

Nevertheless, the RO's October 2008 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's February 2009 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability ratings and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained VA psychiatric examinations to determine the severity of the Veteran's anxiety disorder, not otherwise specified, with features of PTSD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected anxiety disorder, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has neither advanced an argument that any of the VA examinations of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the 

Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 

Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In an October 2008 VA mental health assessment report, the Veteran complained of anger, irritability, sleep disturbance, hypervigilance, nightmares and intrusive thoughts, which began after his service in Iraq and continued to negatively impact his marriage and overall functioning.  He requested counseling to cope with anger.  The Veteran stated that he snapped at his wife over little things and got easily irritated.  He admitted that he felt easily threatened and described a history of physical fights with people, which he claimed to be in self-defense.  He also reported sleep disturbance due to recurrent nightmares of an event in Iraq and endorsed daily problems with intrusive thoughts and memories of several situations that occurred on his deployment to Iraq, which was easily triggered by while driving or by the smell of diesel gas.  He stated that he avoided diesel fumes and large crowds "because I can't control what happens" and found himself hypervigilant while driving and being in public places.  He explained that he had to sit with his back against the wall with his eyes on the door.  The Veteran further endorsed panic symptoms, emotional numbness, feeling distant from others, problems concentrating, being easily startled and loss of interest in activities that he previously enjoyed.  

The VA examiner noted that the Veteran's Beck Depression Inventory scores indicated moderate depression, which was suggestive of possible PTSD.
The Veteran denied current suicidal or homicidal ideation and there was no evidence of perceptual disturbances.  The Veteran reported that he had been married to his current wife for five years and that he had a close relationship with his sister and regular contacts with his mother.  He stated that he had a "falling" out with his brother and had no contact with him.  He had been employed full time as a garbage 

collector for the past eight years.  On mental status examination, no abnormalities were noted with regards to the Veteran's appearance and general behavior, perception, cognitive function, thought pattern, thought content, and mood and affect.  The diagnosis was anxiety disorder, not otherwise specified, with PTSD and panic symptoms, and a global assessment functioning (GAF) score was listed as 58.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  It was noted that the highest GAF in the past year s was 65.  

October 2008 VA mental health notes show that the Veteran attended marriage counseling therapy sessions since October 2008.  On mental status examinations, the Veteran was fully oriented, appropriate, and cooperative.  His speech was within normal limits.  His attention and concentration were adequate and there was no evidence of psychotic processes.  His insight and judgment were intact.  His mood was reported as "good" and affect was congruent to the mood.  There was no evidence of suicidal or homicidal ideation or perceptual disturbances, hallucinations or delusion.  The Veteran reported increased anger and irritability since his time in Iraq.  The diagnosis was anxiety disorder, not otherwise specified, with PTSD and panic symptoms.  A GAF score of 58 was listed.

A November 2008 VA mental health note stated that the Veteran was seen for initial psychiatric assessment.  He complained of anger problems, occasional sleep disturbance, recurring nightmares, daily problems with intrusive thoughts and memories, and avoidance behaviors.  He denied current suicidal or homicidal ideation.  There was no evidence of current perceptual disturbances.  On mental status examinations, the Veteran was appropriately dressed, well-groomed, and with good eye contact.  He exhibited normal psychomotor activity, normal speech, "OK" mood; appropriate affect, linear and logical thought process; and thought content with no suicidal or homicidal ideation, thoughts of violence, or overt delusion.  There was no evidence of perceptual disturbances and the Veteran was alert and fully oriented.  The Veteran's memory, attention span, and abstraction were normal but it was noted that he had poor insight.  The assessment was anxiety disorder, not otherwise specified, and a GAF score of 60 was listed.

The Veteran underwent a VA examination in December 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported "I have a hard time sleeping.  I have bad dreams and I wake up.  The bed is soaked with sweat.  I can't be around large crowds.  I always have to sit with my back to the wall, for example in restaurants and bars.  I get angry at the drop of a hat.  My anger turns physical."  

On mental status examination, the Veteran was cooperative and pleasant and appeared reliable in his self-report.  He was reasonably dressed and groomed and was not withdrawn or agitated.  There was no evidence of motor retardation or motor abnormalities.  The Veteran denied any auditory or tactile hallucinations but stated that he periodically had a visual hallucination when driving of a vehicle in front of him suddenly overturning.  He was fully oriented and there was no evidence of altered level of consciousness.  The Veteran's concentration and abstract thinking were intact.  He denied any obsessive thinking or compulsive behaviors.  He had anxious affect.  He denied any suicidal or homicidal ideation; however, he had a history of assaultive behavior.  The Veteran also denied feelings of inadequacy, worthlessness, or hopelessness.  The Veteran enjoyed computers and motorcycles for hobbies and maintained good relationships with his sister, mother, aunts and brother-in-law.  He estimated that he had about 40 to 50 friends.  It was noted that the Veteran's concentration was unimpaired at the time of the examination and he had no problems completing everyday tasks.  The examiner noted that the Veteran experienced markedly distressing events in service and these traumatic events were persistently reexperienced in the form of daily, intrusive distressing recollections.  The Veteran reported recurring nightmares, occasional flashbacks, and intense psychological distress at exposure to stimuli associated with the trauma.  The Veteran also had persistent symptoms of increased arousal in the form of irritability, and exaggerated startle response.  The Veteran was capable of managing his own funds.  The diagnosis was anxiety disorder, not otherwise specified, with PTSD symptoms, and a GAF score of 60 was assigned.  The examiner noted that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with his social functioning.

A December 2008 VA mental health note reflects that the Veteran was seen for a psychotherapy sessions for treatment of his anxiety disorder.  He reported that he had been stressed and more irritable and felt that his medication was no longer working.  He acknowledged his need to be in control and feeling hypervigilant to his surroundings, particularly while driving.  On mental status examination, the Veteran was fully oriented, appropriate, and cooperative.  His attention and concentration were adequate and there was no evidence of psychotic processes.  His insight and judgment were intact.  His mood was reported as "stressed" and affect was in full range.  There was no evidence of suicidal or homicidal ideation or perceptual disturbances.  The diagnosis was anxiety disorder, not otherwise specified, with PTSD and panic symptoms.  A GAF score of 62 was listed.

In a February 2009 written statement, the Veteran's wife reported that the Veteran got angry and constantly snapped at her over little things.

In a February 2009 VA mental health note, the Veteran denied being bothered by his anxiety symptoms and stated that he and his wife were enjoying their lives and jobs and looking forward to their upcoming vacations.  On mental status examination, the Veteran was fully oriented, appropriate, and cooperative.  His attention and concentration were adequate and there was no evidence of psychotic processes.  His insight and judgment were intact.  His mood was reported as "good" and affect was in full range.  There was no evidence of suicidal or homicidal ideation or perceptual disturbances.  The diagnosis was anxiety disorder, not otherwise specified, with some PTSD and panic symptoms, which partially remitted since staring medications.  A GAF score of 70 was listed.

In an April 2009 VA mental health note, the Veteran reported improved mood and anxiety and generally feeling calm.  He stated that his sleep had been OK and he had not been jumpy of irritable.  No suicidal or homicidal ideation or psychotic symptoms were shown.  On mental status examination, the Veteran was appropriately dressed and well groomed.  He maintained good eye contact.  He exhibited normal psychomotor activity, normal speech, "OK" mood; appropriate affect, linear and logical thought process; and thought content with no suicidal or 

homicidal ideation, thoughts of violence, or overt delusion.  There was no evidence of perceptual disturbances and the Veteran was alert and fully oriented.  The Veteran's memory, attention span, and abstraction were normal.  The assessment was anxiety disorder, not otherwise specified, and a GAF score of 65 was listed.

In a November 2009 VA mental health note, the Veteran reported that his mood remained stable and that he generally felt calm.  He also reported disturbed sleep and almost daily nightmares.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder, not otherwise specified, and a GAF score of 65 was listed.

In a March 2010 VA mental health note, the Veteran reported that his mood remained stable and that he generally felt calm.  He also reported disturbed sleep and that his relationship with his wife improved.  No suicidal or homicidal ideation or psychotic symptoms were shown.  On mental status examination, the Veteran was appropriately dressed and well groomed.  He maintained good eye contact.  He exhibited normal psychomotor activity, normal speech, "OK" mood; appropriate affect, linear and logical thought process; and thought content with no suicidal or homicidal ideation, thoughts of violence, or overt delusion.  There was no evidence of perceptual disturbances and the Veteran was alert and fully oriented.  The Veteran's memory, attention span, and abstraction were normal.  The assessment was anxiety disorder, not otherwise specified.

In another March 2010 VA mental health note, the Veteran reported several anger episodes that occurred at work related to his feeling that people were risking their own lives and jeopardizing his livelihood.  He stated that he worked in waste management picking up and delivering large containers and that he became very upset when people walked behind his truck when he was in the process of moving the containers.  He tended to react with strong anger.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his 

attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder, not otherwise specified, and a GAF score of 65 was listed.

In an April 2010 VA mental health note, the Veteran discussed anger and stress from getting fired from his job.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder.

In a June 2010 VA mental health note, the Veteran reported significant reduction of stress as a result of starting a new job.  With regard to anger, he reported being particularly bothered by road rage.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder.

In a July 2010 VA mental health note, the Veteran reported that his main problem was managing anger and stress.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder, not otherwise specified.

In another July VA mental health note, the Veteran reported that his mood remained stable and that he generally felt calm.  He also reported disturbed sleep.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder, not otherwise specified.

In an August 2010 VA mental health note, the Veteran reported that he was extremely hypervigilant when driving and very sensitive to perceived transgressions by others, which could lead to road rage.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder, not otherwise specified.

In a November 2010 VA mental health note, the Veteran reported that he had been in school and was very excited about it.  He noted that his focus on school had reduced his anger and anxiety so that he was not terribly bothered by it.  He continued to take medication which he felt was likely helpful.  On mental status examination, the Veteran was fully oriented, with no evidence of psychosis or intoxication.  His memory and concentration were within normal limits; his attention was consistent with content.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety disorder, not otherwise specified.

The Veteran underwent another VA examination in January 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that 

some days, it's worse, some days it's the same but it's never less.  I have nightmares.  I wake up with my bed soaked in sweat.  Sometimes, I hit the wall when I sleep.  I get 4 hours of sleep [every] night during the week when I work.  On weekends, I catch up and sleep 10 hours [a] day.  

The Veteran worked as a truck driver and he stated that he loved his job.  He was also attending school full-time and he noted making all "As" in his classes.  He was married to his second wife and reported that the relationship was good.  The Veteran maintained regular interactions with family and friends.  He belonged to a motorcycle club and they saw his wife's bother annually.  However, the Veteran stated "I really don't hang out with anyone - I stay at home with the wife."  He had 13 cats that he rescued and stated that they helped calm him.  

On mental status examination, the Veteran was well groomed and with euthymic affect.  No impairment of thought process or communication, or delusions or hallucinations were shown.  His behavior at the examination was appropriate.  He denied suicidal or homicidal ideation.  The Veteran was able to maintain personal hygiene and basic activities of daily living.  He showed full orientation, intact abstract thinking, very mild short-term memory difficulty, and normal speech.  He had no obsessive or ritualistic behavior which interfered with routine activities.  The Veteran denied any panic attacks.  

The Veteran reported the presence of depression, depressed mood, and anxiety.  He stated that medications kept his mood calm but if he missed a dose, he and his wife would know it.  However, the Veteran stated that he was not depressed and he was focusing on school.  The Veteran also reported sleep impairment, military-related nightmares two times a week and daily daytime thoughts and images of his military experience, which did not provoke anxiety a majority of the time.  However, he felt significantly anxious in large crowds or with loud noise.  The examiner noted that other hypervigilance symptoms included sleeping with a gun in bedroom dresser and sat facing the door in restaurants.  The Veteran denied symptoms of avoidance and did not have difficulty discussing his military trauma at the examination.  No impulse control impairment was shown.  The examiner noted that the Veteran's psychiatric symptoms were mild and sporadic.  It was also noted that the Veteran appropriately interacted with others, engaged in social activities, was capable of basic activities of daily living, and was able to meet family responsibilities and work demands and responsibilities.  The examiner further noted that the disability's effect on employment and quality of life was mild, and that it currently did not affect his daily living activities, routine responsibilities, family role, physical health, relationships, leisure activities, and schooling.  The Veteran was found to be employable.  The diagnosis was anxiety disorder, not otherwise specified, with features of PTSD, and a GAF score of 66 was assigned.  The examiner stated that the Veteran continued to have reexperiencing and hyperarousal symptoms, which 

had a mild impact on his psychological functioning.  The examiner opined that the Veteran's symptoms of anxiety disorder had neither increased nor substantially decreased since the previous VA examination.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Service connection for the Veteran's anxiety disorder, not otherwise specified, with features of PTSD, was granted by a January 2009 rating decision, and an initial disability rating of 10 percent was assigned, effective October 20, 2008, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  In February 2009, the Veteran filed a timely notice of disagreement as to the initial disability rating assigned for his anxiety disorder and perfected his appeal in October 2009.

Pursuant to Diagnostic Code 9413, anxiety disorder, not otherwise specified, is rated as 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as 

depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 indicates some mild symptoms, such as depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, having some meaningful interpersonal relationships.  DSM-IV at 46-47.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks; or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  Id.  A GAF score of 41 to 50 indicates serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting; or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Id.

The evidence of record supports a 30 percent evaluation for the Veteran's anxiety disorder, not otherwise specified, with features of PTSD.  The GAF scores noted during the period on appeal fluctuated between 58 to 70, which contemplates some mild symptoms, such as depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, having some meaningful interpersonal relationships, as well as moderate symptoms, such as circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, for example, having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates that the Veteran experiences anger, irritability, sleeping disturbance with recurring nightmares, intrusive thoughts and memories triggered by trauma-related stimuli, hypervigilance, exaggerated startle response, very mild short-term memory difficulty, avoidance behaviors, and emotional numbness or feeling distant from others.  

The evidence of record demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  Although the record reflects that the Veteran has generally been functioning satisfactorily with daily living and occupational activities, he has consistently reported difficulties with managing anger, irritability, and anxiety.  The evidence of record also shows that he has chronic sleep disturbances, with almost daily nightmares.  Therefore, overall, the evidence of record shows that the Veteran's level of disability picture more closely approximates the criteria for a 30 percent evaluation.  38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial disability evaluation of 30 percent is warranted for the Veteran's service-connected anxiety disorder, not otherwise specified, with features of PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

However, a 50 percent evaluation under the provisions of Diagnostic Code 9413 for the Veteran's service-connected anxiety disorder is not for assignment.  The evidence of record does not demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  The evidence reflects that although the Veteran has very mild short-term memory difficulty, as referenced in the January 2011 VA examination report, the same report noted that the Veteran showed euthymic affect, normal speech, and intact 

abstract thinking, with no impairment of thought process or communication.  The Veteran denied any panic attacks or depression.  Additionally, throughout the record, the Veteran was appropriately dressed and groomed with good personal hygiene, alert, fully oriented and cooperative, and maintained eye contact.  He exhibited appropriate behaviors; normal speech and psychomotor activities; good, stressed, stable or generally calm mood; appropriate, anxious, full, or euthymic affect; linear and logical thought process; adequate attention and concentration; intact abstract thinking, judgment and insight; and thought content without any evidence of suicidal or homicidal ideation, perceptual disturbances, psychosis, delusions or hallucinations.

With regard to the Veteran's social functioning, the January 2011 VA examiner found that the Veteran appropriately interacted with others, engaged in social activities and was able to meet family responsibilities.  Additionally, the December 2008 VA examiner found that the Veteran's psychiatric symptoms caused minimal interference with his social functioning.  These findings are further supported by the other evidence of record.  Despite some difficulties in his marital relationship, the Veteran reported that his relationship with his wife was good.  Additionally, although he stated that he did not really hang out with anyone, he has consistently reported that he maintained regular interactions with family and friends.  In the December 2008 VA examination report, the Veteran stated that he belonged to a motorcycle club and had about 40 to 50 friends.

With regard to the occupational functioning, the Veteran reported having worked in full time jobs during the time period on appeal.  He had worked in garbage collection for over eight years before he was fired around April 2010.  He started a new job in June 2010 and stated in the January 2011 VA examination that he loved this job.  Both the December 2008 and January 2011 VA examiners found that the Veteran's psychiatric symptoms had, at best, a mild impact on his ability to obtain or maintain employment.  The January 2011 VA examiner specifically noted that the Veteran was able to meet work demands and responsibilities.  Furthermore, the record reflects that the Veteran has been very motivated in his recent educational endeavors and that he excelled in all his classes at school.

Accordingly, the Board finds that the totality of the evidence of record does not support an initial evaluation in excess of 30 percent under the provisions of Diagnostic Code 9413.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected anxiety disorder, the evidence shows no distinct period of time, during which the Veteran's anxiety disorder has varied to such an extent that a rating greater than 30 percent would be warranted.  Thus, additional staged ratings are not in order, and a 30 percent rating for anxiety disorder, not otherwise specified, with features of PTSD, is warranted.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's service-connected anxiety disorder disability picture was not so unusual or exceptional in nature as to render his 30 percent rating assigned herein inadequate.  The Veteran's service-connected anxiety disorder, not otherwise specified, is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited.  The Veteran's service-connected anxiety disorder is manifested by anger, irritability, sleeping disturbance with recurring nightmares, intrusive thoughts and memories triggered by trauma-related stimuli, hypervigilance, exaggerated startle response, very mild short-term memory difficulty, avoidance behaviors, and emotional numbness or feeling distant from others.  Objectively, the Veteran was appropriately dressed and groomed with good personal hygiene, alert, fully oriented and cooperative, and maintained eye contact.  He exhibited appropriate behaviors; normal speech and psychomotor activities; good, stressed, stable or generally calm mood; appropriate, anxious, full, or euthymic affect; linear and logical thought process; adequate attention and concentration; intact abstract thinking, judgment and insight; and thought content without any evidence of suicidal or homicidal ideation, perceptual disturbances, psychosis, delusions or hallucinations.  When comparing the disability picture of the Veteran's anxiety disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 30 percent disability rating assigned herein for his anxiety disorder, not otherwise specified, with features of PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  A rating in excess thereof is provided for certain manifestations of the service-connected anxiety disorder, but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show the Veteran's service-connected anxiety disorder to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  The criteria for a 30 percent disability rating reasonably describe the Veteran's disability level and symptomatology of his anxiety disorder, not otherwise specified, with features of 

PTSD, and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against an initial disability rating in excess of the 30 percent disability rating.  Accordingly, an initial rating of 30 percent, but no more, is warranted for the Veteran's anxiety disorder, not otherwise specified, with features of PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 30 percent for anxiety disorder, not otherwise specified, with features of PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


